Order entered April 22, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00487-CV

                            IN RE DEBRA ANN PRUITT, Relator

                     Original Proceeding from the County Court at Law
                                  Rockwall County, Texas
                              Trial Court Cause No. C114-024

                                              ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s application for

injunctive relief for lack of jurisdiction.    We ORDER that relator bear the costs of this

proceeding.


                                                       /s/   ROBERT M. FILLMORE
                                                             JUSTICE